Exhibit NEWS RELEASE Penn West Energy Trust To Issue $250 Million of Trust Units Calgary, January 29, 2009 (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust (“Penn West”) today announced that it has entered into an agreement with a syndicate of underwriters, led by CIBC World Markets and BMO Capital Markets, under which they have agreed to purchase from Penn West and sell to the public 17,731,000 Trust Units. The purchase price of $14.10 per Trust Unit will result in gross proceeds of approximately $250 million.The net proceeds of the offering will be used by Penn West to partially fund capital expenditures and to reduce current debt levels of the Trust. The Trust Units will be offered to the public in Canada and the U.S. through the underwriters or their affiliates.Penn West has also granted the underwriters an option to purchase up to an additional 3,546,000 Trust Units at a price of $14.10 per Trust Unit at any time up to 48 hours prior to closing of the offering. The Trust Units will be issued by way of a prospectus supplement that will be filed with securities regulatory authorities in Canada and the U.S. under Penn West’s short form base shelf prospectus dated June 13, 2008, which was previously filed with securities regulatory authorities across Canada and in the U.S. under the multi-jurisdictional disclosure system. This news release does not constitute an offer to sell or the solicitation of any offer to buy nor will there be any sale of these securities in any province, state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such province, state or jurisdiction. You may obtain a copy of the base shelf prospectus filed in the United States and any prospectus supplement from CIBC
